PER CURIAM.
On the basis of our review of the record on appeal and consideration of the briefs and oral argument we are of the opinion that reversible error has not been shown and the final judgment should be affirmed. The question of whether school district owned property should be subject to a different method of assessment than privately owned property in determining special assessments for municipal sewer financing is a matter to be resolved by the legislative branch of government. See F. S. Section 184.05(13), F.S.A.
Affirmed.
REED, C. J., and WALDEN and MA-GER, JJ-, concur.